          Case 2:18-cr-00561-JHS Document 122 Filed 05/26/20 Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA

          v.
                                                                 CRIMINAL ACTION
    VERNEL RUFF,                                                 NO. 18-561-2

                           Defendant.


                                             OPINION

Slomsky, J.                                                                         May 26, 2020

I.       INTRODUCTION

         Defendant Vernel Ruff pled guilty to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1) (Count I), and aiding and abetting the distribution of cocaine

base (“crack”), in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) and 18 U.S.C. § 2 (Count IV). He

is currently detained, awaiting sentencing, at the Federal Detention Center in Philadelphia. He has

been in federal custody since December 12, 2018, a period of over eighteen months. Presently

before the Court is Defendant’s Motion for Release Pending Imposition of Sentence (Doc. No.

110). For reasons that follow, the Motion will be granted.

II.      BACKGROUND

         On December 6, 2018, a grand jury returned an Indictment (Doc. No. 1) charging

Defendant with possession of a firearm by a convicted felon1 and aiding and abetting the

distribution of cocaine base (“crack”). (Id.) A Superseding Indictment was subsequently filed




1
      Defendant’s underlying conviction was for forgery of a Pennsylvania identification card.
      (Doc. No. 110 at 17; PSR at 11.)

                                                  1
         Case 2:18-cr-00561-JHS Document 122 Filed 05/26/20 Page 2 of 10




(Doc. No. 67) charging him with the same offenses.2 Notably, according to the Presentence

Investigation Report (“PSR”), there is no evidence that Defendant ever possessed the firearm in

connection with the drug activity. (PSR at 9.) The PSR also states that Defendant sold 26.8 grams

of crack, which is less than one ounce. (Id. at 8.)

       On December 20, 2018, Defendant appeared before United States Magistrate Judge Jacob

P. Hart for a hearing on the Government’s motion for pretrial detention. (Doc. No. 19.) At the

hearing, Defendant stipulated to detention and Judge Hart ordered him detained without bail prior

to trial pursuant to 18 U.S.C. § 3142(e). (Doc. No. 19.)

       On August 2, 2019, Defendant pled guilty to the two offenses. (Doc. No. 48.) Sentencing

is scheduled for July 21, 2020. According to the PSR, Defendant’s guideline range is 41 to 51

months’ imprisonment (PSR at 21), although Defendant has indicated through his counsel that he

plans to challenge the calculation of the guideline range.

       On April 14, 2020, Defendant filed the instant Motion for Release Pending Imposition of

Sentence (Doc. No. 110.) Defendant submits that he is a good candidate to be placed on home

confinement prior to the imposition of sentence because he poses no risk of flight or danger to the

community. (Id. at 16.) He stresses that he does not pose either one because he is a lifelong

Philadelphia resident, with strong ties to the community, and a strong support system around him.

Defendant is 39 years old and has a good co-parenting relationship with the mother of his two

children and maintains a good relationship with them. He also has a close relationship with his



2
    According to the Government, the Superseding Indictment was necessary to comply with the
    United States Supreme Court’s recent opinion in Rehaif v. United States, 139 S. Ct. 2191
    (2019), which held that to support a charge under 18 U.S.C. § 922(g) the government must
    prove that the defendant knew the facts making his possession of a firearm or ammunition
    unlawful. Accordingly, Count I of the Superseding Indictment added an averment that
    Defendant knew he had previously been convicted of a felony. (See Doc. No. 67 at 1.)

                                                  2
         Case 2:18-cr-00561-JHS Document 122 Filed 05/26/20 Page 3 of 10




mother, Loraine Brown. According to the PSR, she visits him weekly at the Philadelphia FDC.

(PSR at 15.) If released, he will reside with her at her house located at 1457 North 60th Street in

Philadelphia, Pennsylvania, and agrees to home confinement as a condition of bail. (Doc. No. 110

at 5.) He notes that he has no prior history of violence and two prior convictions, each occurring

more than five years ago: a misdemeanor drug possession conviction in 2009 and the forgery

conviction in 2014. (Id. at 4.)

       In addition, Defendant submits that home confinement is appropriate because he has

chronic asthma. He avers that his asthmatic condition makes him “acutely vulnerable … to

permanent injury or even death should he contract [COVID-19],” and that the conditions at the

Philadelphia FDC prevent him from practicing social distancing. (Id. at 1, 17.) To evidence his

condition, Defendant provides medical records from the Philadelphia FDC detailing an extensive

history of respiratory disease. (Doc. No. 114.) His records show that he has suffered respiratory

problems since childhood, with respiratory issues presenting by age eight. (Id. at 18.) The records

also show that he has used an albuterol inhaler to manage his asthma. (Id. at 10.) At the

Philadelphia FDC, he undergoes “advanced practice provider follow-up encounter[s]” for “chronic

care.” (Id. at 9.) In fact, on December 21, 2018, the day after Judge Hart ordered Defendant

detained, he was prescribed an albuterol inhaler by a practitioner at the Philadelphia FDC’s health

services center. (Id. at 46.) His prescription inhaler has been regularly refilled during his

incarceration at the Philadelphia FDC. (Id.)

       Defendant is undoubtedly concerned about his health. He represents that he will most

certainly comply with home detention as a condition of bail because he does not want to risk

leaving home and exposing himself to the COVID-19 virus given his asthmatic condition. (Doc.

No. 110 at 16.) This condition may exacerbate an adverse health reaction from the virus. (Id. at



                                                3
         Case 2:18-cr-00561-JHS Document 122 Filed 05/26/20 Page 4 of 10




11-15.) He realizes his vulnerability and the need to leave home only under conditions ordered by

the Court, such as for medical care. (Id.)

        On April 17, 2020, the Government responded to the Motion for bail. (Doc. No. 111.) In

the Response, the Government concedes that Defendant suffers from chronic asthma but contends

that his “situation is presented by numerous offenders who are incarcerated as a result of their

criminal conduct.” (Id. at 2-3.) The Government also discusses the number of mitigation measures

undertaken by the Bureau of Prisons (“BOP”) to minimize the risk to defendants within the

Philadelphia FDC. These measures include (1) screening of all inmates and staff for COVID-19

symptoms; (2) restricting access to BOP facilities to only those performing essential services; (3)

establishing quarantine areas within BOP facilities for infected detainees; (4) suspending social

visits to BOP facilities; (5) suspending non-essential legal visits; (6) cancelling inmate and staff

travel among BOP facilities; and (7) modifying BOP operations to maximize social distancing.3

(Id. at 4-7.)

        On May 6, 2020, at a video hearing held before the Court, Defendant was present and

counsel for both parties presented arguments in support of their respective positions on

Defendant’s Motion for Release. (Doc. No. 121.) Counsel for Defendant argued that Defendant

does not pose a danger to the community or a flight risk, and that due to Defendant’s medical

vulnerability in the COVID-19 environment, he should be granted release pending sentencing.



3
    In a letter dated May 19, 2020, Alisha Gallagher, an attorney employed by the Federal Bureau
    of Prisons, confirmed that these measures will remain in effect until June 30, 2020. In addition,
    Gallagher reported that, to date, three staff members at the Philadelphia FDC have tested
    positive for coronavirus and recovered, and no inmates have shown signs of the virus, although
    the extent of testing is unclear. Gallagher also reported that on May 18, 2020, the Philadelphia
    FDC began testing all newly detained persons for COVID-19 prior to release to general
    population. The testing procedure requires 14 days in quarantine, followed by testing using a
    nasal swab, which is sent to a laboratory for processing. A detainee remains quarantined until
    the test result is received.
                                                 4
        Case 2:18-cr-00561-JHS Document 122 Filed 05/26/20 Page 5 of 10




While counsel acknowledged that Defendant faces a presumption that he should be detained, he

stressed that Defendant has never failed to appear for trial and that Defendant would not pose a

danger to the community for the reasons set forth above. To assure the Court of compliance,

Defense Counsel suggested that Defendant be subject to house arrest with global positioning

system (“GPS”) tracking. As noted, Defendant would reside with his mother, Loraine Brown, at

her house at 1457 N. 60th Street, Philadelphia, Pennsylvania 19151. During the hearing, Defendant

testified and confirmed that, if released, only he and his mother would reside in her house. He also

proffered that he has continued his education while detained at the FDC and, if released, he plans

to continue to do so.

       The Government countered that the Motion should be denied because, given Defendant’s

criminal history and the charges that he faces, there is a statutory presumption that Defendant

presents a danger to the community and poses a flight risk. The Government contended that

because Defendant is now closer to sentencing, i.e. the punishment stage, his risk of flight is

increased. It noted that Defendant’s guideline range is not de minimus. The range is 41 to 51

months. The Government also argued that Defendant’s risk of contracting COVID-19 is not

necessarily lessened by his release to his mother’s house because Philadelphia County is the most

COVID-19 infected county in the Commonwealth and that in the 19151 Zip Code, where

Defendant’s mother resides, the rate of infection among all tested persons is 34.7%.

III.   DISCUSSION

       In his Motion, Defendant asserts that he should be released pursuant to 18 U.S.C. § 3143(a)

and 18 U.S.C. § 3145(c). While 18 U.S.C. § 3143(a) does not afford him release pending

sentencing, 18 U.S.C. § 3145(c) does so because that Section permits a court to release a defendant

pending sentencing if he does not pose a risk of flight or danger to the community, and there is an

exceptional reason for release. The Court will address each Section in turn.
                                                 5
         Case 2:18-cr-00561-JHS Document 122 Filed 05/26/20 Page 6 of 10




       A. 18 U.S.C. § 3143(a)

       First, Defendant claims that he should be released pursuant to 18 U.S.C. § 3143(a).

Defendant acknowledges that given his crimes of conviction in this case, the provisions of 18

U.S.C. § 3143(a)(2) would apply here. That Section provides:

       (a) (2) The judicial officer shall order that a person who has been found guilty of
               an offense in a case described in subparagraph (A), (B), or (C) of subsection
               (f)(1) of [18 U.S.C. § 3142]4 and is awaiting imposition or execution of
               sentence be detained unless—

               (A)
                     (i) the judicial officer finds there is a substantial likelihood that a
                         motion for acquittal or new trial will be granted; or

                     (ii) an attorney for the Government has recommended that no sentence
                          of imprisonment be imposed on the person; and

               (B) the judicial officer finds by clear and convincing evidence that the
                   person is not likely to flee or pose a danger to any other person or the
                   community.

18 U.S.C. § 3143(a)(2) (emphasis added).

       In this case, Defendant has not shown that he can satisfy subsection (A)(i) or (A)(ii)

because he has pled guilty and the Government has not recommended that no sentence of

imprisonment be imposed. For this reason, Defendant is automatically not subject to release under

18 U.S.C. § 3143(a)(2).

       B. 18 U.S.C. § 3145(c)

       Second, Defendant argues that he should be released pursuant to 18 U.S.C. § 3145(c).

Section 3145(c) states in relevant part:

               [a] person subject to detention pursuant to section 3143(a)(2) … and
               [whom a judicial officer finds by clear and convincing evidence that


4
    As noted above, Defendant pled guilty to distributing a substance containing a detectable
    amount of cocaine base (“crack”), in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), which is
    one of the offenses listed in 18 U.S.C. § 3142(f)(1)(C).
                                                 6
         Case 2:18-cr-00561-JHS Document 122 Filed 05/26/20 Page 7 of 10




               the person is not likely to flee or pose a danger to the safety of any
               other person or the community if released] …, may be ordered
               released, under appropriate conditions, by the judicial officer, if it is
               clearly shown that there are exceptional reasons why such person’s
               detention would not be appropriate.

18 U.S.C. § 3145(c). In other words, the court may release a person who is otherwise mandatorily

detained under § 3143(a)(2) if two conditions are satisfied. First, the court must “find[] by clear

and convincing evidence that the person is not likely to flee or pose a danger to the safety of any

other person or the community.” 18 U.S.C. §§ 3143(a)(1), 3145(c). Second, the court must find

that “exceptional reasons” justify release. 18 U.S.C. § 3145(c). Section 3145(c) does not define

“exceptional reason,” nor has the Third Circuit Court of Appeals provided guidance on the

definition of the term.5 The Court, however, is “guided by the decisions of other courts that have

defined ‘exceptional’ as something out of the ordinary that distinguishes the defendant’s situation

from that of other defendants subject to mandatory presentence detention.” United States v. Ortiz,

No. 18-134, 2020 U.S. Dist. LEXIS 67651, at *14-15 (M.D.Pa. Apr. 17, 2020) (internal citations

omitted). “The test is a flexible one, vesting the court with discretion to determine whether a

particular set of circumstances are ‘exceptional’ based on a fact-intensive inquiry.” Id.

       In the instant case, both of Section 3145(c)’s conditions have been met. Defendant has

shown by clear and convincing evidence that he does not pose a risk of flight or danger to the




5
    While the Third Circuit Court of Appeals has not defined “exceptional reasons,” it has made
    clear that the mere existence of COVID-19 and the possibility that it may spread to a particular
    prison does not justify release. See United States v. Raia, No. 20-1033, 954 F.3d 594, 597 (3d
    Cir. Apr. 2, 2020) (“We do not mean to minimize the risks that COVID-19 poses in the …
    prison system, particularly for inmates … But the mere existence of COVID-19 in society and
    the possibility that it may spread to a particular prison alone cannot independently justify …
    release.”); United States v. Roeder, No. 20-1682, 2020 U.S. App. LEXIS 10246, at *7 (3d Cir.
    Apr. 1, 2020) (“[T]he existence of a widespread health risk is not, without more, a sufficient
    reason for every individual subject to a properly imposed federal sentence of imprisonment to
    avoid or substantially delay reporting for that sentence[.]”).
                                                  7
         Case 2:18-cr-00561-JHS Document 122 Filed 05/26/20 Page 8 of 10




community and, in light of his medical condition in the COVID-19 environment, that there is an

exceptional reason justifying his release. The rationale for each finding is discussed in turn below.

        First, the Court finds by clear and convincing evidence that Defendant does not pose a

flight risk. Defendant is a lifelong resident of Philadelphia. His community ties are in this federal

district. He was raised, educated, and employed here. His children and their mother, with whom

Defendant has a good relationship, reside in the area. Further, Defendant has pled guilty to the

two offenses, is remorseful and has demonstrated acceptance of responsibility for his offenses, and

has never failed to appear for trial. He has proffered home detention with GPS tracking as a

condition of bail to ensure that he does not flee. In light of the length of Defendant’s residency in

this district, community ties, his need to avoid contact with the public because of his asthmatic

condition in the COVID-19 environment, and strict conditions of bail that will be imposed, he is

not a flight risk.6

        Second, the Court finds by clear and convincing evidence that Defendant does not pose a

danger to the community. While the Court acknowledges that Defendant has pled guilty to crimes

that raise a presumption of danger to the community, his specific circumstances have overcome

that presumption. Defendant has no history of violence. His criminal record, including the crimes

of conviction in this case, do not prove he is a violent person. Although Defendant pled guilty to

possession of a firearm, it is important to note that the underlying conviction making such

possession unlawful was for forgery, a nonviolent offense. Moreover, he has been incarcerated for

over eighteen months. It would not be in his best interest to commit another offense while released



6
    As noted, the Government contends that Defendant is a flight risk given the posture of the case.
    It avers that because Defendant is about to face sentencing, and therefore is at the punishment
    phase of his criminal proceedings, he is more likely to flee. While the Court recognizes the
    logic in the Government’s argument, its persuasiveness is outweighed by the specific facts of
    this case and Defendant’s individual circumstances.
                                                 8
         Case 2:18-cr-00561-JHS Document 122 Filed 05/26/20 Page 9 of 10




on bail with home detention because he would risk being reincarcerated, not being with his family,

impeding his ability to continue his education, and facing a greater sentence in this case.7 Further,

given Defendant’s heightened vulnerability to COVID-19 and the medical necessity of practicing

social distancing, the reality is that the risk of the commission of future crime is diminished. And

since he will be living with his mother and see his family and possibly continue his education,

Defendant will have the benefit of a stable environment and a meaningful pursuit to occupy his

time while detained at home. For all these reasons, the Court finds by clear and convincing

evidence that Defendant would not pose a danger to the community if released prior to sentencing.

       Third, there is an exceptional reason why Defendant’s continued incarceration pending

sentencing would not be appropriate. The objective evidence in this case shows he suffers from

chronic asthma. It is not a condition that suddenly appeared when an asthma diagnosis would be

beneficial. In fact, before the current COVID-19 pandemic, Defendant reported to the Philadelphia

FDC’s health services unit that he has suffered from asthma since childhood. The day after he was

detained, Defendant was prescribed an albuterol inhaler by Philadelphia FDC’s health services

personnel and that prescription has been refilled regularly. He continues to undergo “advanced

practice” for chronic care.

       Given Defendant’s chronic asthma, continued detention pending sentencing presents an

exceptional and untenable risk to his health and safety.        COVID-19 is an undisputed and




7
    According to the PSR, during his detention at the Philadelphia FDC, Defendant received one
    infraction for use of drugs and alcohol. (PSR at 4.) The circumstances that led to the infraction
    are not described in the PSR. He was sanctioned with a 40-day disallowance of good conduct
    time and 25 days in disciplinary segregation. (Id. at 4.) The Court stresses that such conduct
    that led to the infraction is forbidden during release pending sentencing and failure to abide by
    this condition preventing such abuse will result in the revocation of Defendant’s bail.
    Furthermore, as a condition of release, the Court will require Defendant to undergo drug and
    alcohol testing.
                                                 9
        Case 2:18-cr-00561-JHS Document 122 Filed 05/26/20 Page 10 of 10




unprecedented public health crisis. As a virus that impacts the respiratory system, the consensus

medical opinion is that individuals with moderate to severe asthma are more vulnerable to severe

forms of COVID-19. It is also clear that prisons present a veritable breeding ground for the spread

of COVID-19 because incarcerated persons may not be able to take certain proactive measures,

such as maintaining six feet of separation from other inmates that public health experts recommend

to limit the risk of infection, nor can they be sure the prison is completely disinfected. In light of

these risks and Defendant’s particular vulnerability to COVID-19, there is an exceptional reason

warranting release pending sentencing.

       To be clear, this is not a blanket statement that the Philadelphia FDC is generally unsafe.

Indeed, to the contrary, the Court applauds the BOP for its efforts to prevent the spread of COVID-

19 within its facilities. The Court’s decision stems from the fact that Defendant has made a

particularized showing based on detailed medical documentation that his circumstances present an

exceptional vulnerability to COVID-19 that can be mitigated by release pending sentencing, and

that such release does not present a risk of flight or danger to the community. For these reasons,

the Court will order Defendant released to home confinement with conditions.

IV.    CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Release Pending Imposition of Sentence

(Doc. No. 110) will be granted. An appropriate Order with all the conditions of bail will be issued

along with this Opinion.




                                                 10
